UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1341



DEAN I. SINGLETON,

                                             Plaintiff - Appellant,

           versus


TEMPORARY   DISABILITY   BENEFITS   PLAN   FOR
SALARIED EMPLOYEES OF CHAMPION INTERNATIONAL
CORPORATION   #505;   LONG   TERM   DISABILITY
BENEFITS PLAN FOR SALARIED EMPLOYEES OF
CHAMPION   INTERNATIONAL   CORPORATION   #506;
CHAMPION INTERNATIONAL SALARIED RETIREMENT
PLAN #001; CHAMPION INTERNATIONAL CORPORATION,
as Administrator of the above-named defendant
plans; CHAMPION CREDIT UNION, as Sponsor and
Administrator of the above-named defendant
plans,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (CA-03-64-1)


Argued:   March 16, 2006                     Decided:   May 19, 2006


Before WILKINSON and SHEDD, Circuit Judges, and Cameron McGowan
CURRIE, United States District Judge for the District of South
Carolina, sitting by designation.


Reversed and remanded by unpublished per curiam opinion.
ARGUED: Michael L. Miller, Asheville, North Carolina; Allan Paul
Root, ROOT & ROOT, Weaverville, North Carolina, for Appellant.
Bruce McCoy Steen, MCGUIREWOODS, L.L.P., Charlotte, North Carolina,
for Appellees.    ON BRIEF: Susan P. Dion, MCGUIREWOODS, L.L.P.,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      Plaintiff Dean Singleton sought and was denied an award of

disability     benefits    for    his       depression.       Finding   that     both

Singleton and the employer-sponsored benefit plans have mishandled

the administrative resolution of his claim, we remand this case to

the district court with directions to remand it to the plan

administrator for a determination of whether Singleton is disabled

as defined in the plans.



                                            I.

      Dean   Singleton    was     employed       with    Champion    International

Corporation for almost thirty years, eventually serving as Chief

Executive Officer of the Champion Credit Union.                      As a Champion

employee, he participated in the company’s temporary and long-term

disability     benefit    plans       (hereafter     “the    Plans”),   which     are

governed by the Employee Retirement Income Security Act of 1974

(ERISA), 29 U.S.C.A. § 1001 et seq. (West 2005).

      During   the   summer      of    1996,     a   bank   audit    revealed   that

Singleton had engaged in various improprieties. On August 8, 1996,

the   Credit    Union’s    Board       of    Directors      placed   Singleton    on

administrative leave.      Several weeks later, on September 19, 1996,

Singleton wrote the Board requesting disability sick leave instead

of termination or resignation. In this letter, Singleton explained

that he was “currently under . . . care for depression” which he


                                             3
had experienced “for some time,” and which in his opinion was the

reason for “the unfortunate circumstances” at the Credit Union. On

September   30,   1996,   Singleton’s    employment     with    Champion   was

terminated.

     Over the next several years, Singleton and the Plans exchanged

correspondence concerning Singleton’s eligibility for disability

benefits.     On December 23, 1997, more than a year after his

termination, Singleton’s attorney sent a letter to the Plans

indicating that Singleton believed himself eligible for disability

benefits, had requested such benefits in September 1996, and was

still awaiting an answer. On January 12, 1998, the Plans responded

that they had no record of any September 1996 claim for benefits.

They accordingly requested a copy of the 1996 claim, as well as any

other supporting documentation.

     Singleton    did   not   promptly   respond   to   this    letter.    On

December 30, 1999, nearly two years later, Singleton’s new attorney

sent the Plans another letter requesting benefits.             On January 31,

2000, the Plans answered that Singleton had not corresponded with

them since January 1998, and that his claim was deemed denied due

to his inaction.    The letter further explained that Singleton was,

in any event, ineligible for disability benefits because he was

never disabled during the time that he was an active Champion

employee, a period that did not include the administrative leave

directly preceding his termination.


                                     4
     On March 31, 2000, Singleton requested an internal review of

the Plans’ denial of benefits.          The Plans agreed, noting that the

administrative       appeal    would   be   “in   furtherance    of   ERISA’s

requirements that plan participants and beneficiaries be extended

full and fair review of benefit claims.”            On June 15, 2000, the

Plans’ Claims Review Committee convened to consider Singleton’s

appeal and upheld the initial denial of disability benefits.

According   to   a    letter   sent    to   Singleton   the   following   day,

Singleton was ineligible because “he [had] requested disability

benefits” during his administrative leave, when he was not an

active employee and thus not covered by the disability plans.              The

letter also indicated that the now-resolved appeal “constituted

[Singleton’s] final appeal as required by [ERISA].”

     Singleton filed suit in federal court on March 20, 2003,

contending that the Plans improperly denied him benefits and that

they breached their fiduciary duties.1 The district court concluded

that Singleton’s claims were time-barred.2          This appeal followed.


     1
      We have reviewed with care Singleton’s claims that the Plans
breached their fiduciary duties, and find them to be without merit.
     2
      We hold that Singleton timely filed his claim for benefits in
federal court. ERISA contains no limitations period for private
causes of action for plan benefits, and federal courts thus look to
the most analogous state statute of limitations.        See, e.g.,
Rodriguez v. MEBA Pension Trust, 872 F.2d 69, 73 n.1 (4th Cir.
1989).    The parties agree that North Carolina’s three-year
limitations period for breach of contract is the proper analogy
here. See N.C. Gen. Stat. § 1-52(1) (2005).
     Under ERISA, employee benefit plans must provide claimants
with “a full and fair review” of a denial of benefits, 29 U.S.C. §

                                        5
                                II.

     Champion’s temporary and long-term disability policies vest

the Plans with discretion both to determine benefits eligibility

and to construe plan terms.   Under these circumstances, we review

the Plans’ denial of benefits for abuse of discretion, “asking

whether the denial of benefits was reasonable.”   Stup v. UNUM Life

Ins. Co. of Am., 390 F.3d 301, 307 (4th Cir. 2004); see also Baker


1133(2) (2000); see also 29 C.F.R. § 2560.503-1(h) (2005); Gayle v.
United Parcel Serv., 401 F.3d 222, 225 (4th Cir. 2005), and a plan
participant “must both pursue and exhaust plan remedies before
gaining access to the federal courts,” Gayle, 401 F.3d at 226. The
statute of limitations thus does not ordinarily begin to run until
the statutorily mandated internal appeals process is exhausted.
See, e.g., Thomas v. Eastman Kodak Co., 183 F.3d 38, 52 (1st Cir.
1999) (collecting cases); Mason v. Aetna Life Ins. Co., 901 F.2d
662, 664 (8th Cir. 1990) (per curiam); Dameron v. Sinai Hosp. of
Balt., Inc., 815 F.2d 975, 981-82 & n.7 (4th Cir. 1987) (measuring
initiation of the statute of limitations from the notice of the
denial of an internal appeal); Kemp v. Control Data Corp., 785 F.
Supp. 74, 76 (D. Md. 1991); see also Veltri v. Bldg. Serv. 32B-J
Pension Fund, 393 F.3d 318, 325 (2d Cir. 2004) (collecting cases).
Activating the statute of limitations before a required internal
review has run its course would start the clock at a time when a
claimant could not file suit, and would only serve to undermine
“the strong federal policy encouraging private resolution of ERISA-
related disputes.”    Gayle, 401 F.3d at 228 (internal quotation
marks omitted). There is also little concern for undue delay in
these situations, because plans may limit the time for filing
internal appeals, see, e.g., 29 C.F.R. § 2560.503-1(h)(2)(I), and
a failure to timely file such an appeal is considered a failure to
exhaust administrative remedies, see Gayle, 401 F.3d at 226. The
Plans do not contend that Singleton failed to exhaust his
administrative remedies here.
     Rather, in this case the Plans conducted an internal review of
the initial denial of benefits on June 15, 2000 -- a review they
acknowledged was “in furtherance of ERISA’s requirement[]” of an
administrative appeal -- and the following day apprised Singleton
of their decision upholding the initial denial of benefits.
Singleton filed suit in federal court on March 20, 2003, within the
three-year statute of limitations.

                                 6
v. Provident Life & Accident Ins. Co., 171 F.3d 939, 941 (4th Cir.

1999).    “An administrator’s decision is reasonable ‘if it is the

result of a deliberate, principled reasoning process and if it is

supported   by   substantial   evidence.’”     Stup,   390   F.3d    at   307

(quoting Bernstein v. CapitalCare, Inc., 70 F.3d 783, 788 (4th Cir.

1995)).

     On the record before us, we cannot conclude that the Plans’

denial of benefits was reasonable.         In the first place, there is

significant confusion about the basis for the denial.               In their

January 31, 2000 letter, the Plans stated that they were denying

benefits to Singleton because he was never disabled at the time

that he was an active employee, and that he was not an active

employee while on administrative leave.       When denying his internal

appeal in June 2000, however, the Plans switched gears, explaining

that they were denying benefits because Singleton “was not an

active employee when he requested disability benefits.”             In fact,

the Plans indicated that only the timing of his application was

relevant, because “[t]he issue in this case is not whether Mr.

Singleton was or is disabled.”          The Plans continued to maintain

this position in the proceedings in the court below, stating in

their pleadings that Singleton was denied benefits because he “was

not an active employee eligible for benefits at the time he applied

for disability benefits.”       In this appeal, the Plans reversed

course once again, and now concede that the proper inquiry for


                                    7
benefits eligibility is not whether Singleton requested benefits

when he was an active Champion employee, but rather whether he

became disabled during that time.     This view, however, was never

consistently adhered to in the administrative process.      See 29

U.S.C. § 1133(1) (2000) (plan administrator must “set[] forth the

specific reasons” for denying benefits “in a manner calculated to

be understood by the participant”).

     Relatedly, the Plans have never addressed evidence in the

record tending to show that Singleton may have suffered from

depression prior to being placed on administrative leave.    In the

September 19, 1996 letter to the Board of Directors, for example,

Singleton indicated that he had experienced depression “for some

time,” and that this depression caused the problems identified in

the bank audit. A letter dated September 18, 1996 from Singleton’s

pastoral counselor, Diane Stamey, likewise states that “[b]ecause

of the severity of his depression, I believe that [Singleton] has

been depressed for at least a year, if not longer.”     On November

17, 1996, Stamey submitted a revised letter indicating that after

treating both Singleton and his wife over the past several months,

“[i]n retrospect, in my professional opinion, Mr. Singleton has

probably been depressed for approximately two years.” This view is

corroborated by a letter from Dr. T. Glen Snyder, a psychiatrist,

who in November 1996 wrote that after evaluating Singleton, “I

suspect that in fact [he] has been depressed for a couple of


                                8
years.”       Nothing in the Plans’ correspondence with Singleton

indicates that they have considered any of the above evidence, much

less that they have addressed whether Singleton was disabled prior

to being placed on administrative leave.

      The administrative process in this case was thus not a clean

one, but we note that Singleton himself is partly to blame.

Singleton at times diligently pursued his disability benefits, but

at    other   points    treated    them       with       an   almost    lackadaisical

disinterest.        He waited until over a year after his termination

from Champion to inquire further about his September 1996 letter.

And   when    the   Plans    responded    with       a    request      for   additional

information in January 1998, he was silent for close to two years.

Under these circumstances, the proper course is to send this case

back to square one.         We thus remand the case to the district court

with directions to remand it to the Plans for an appropriate

determination of Singleton’s eligibility for disability benefits,

see Berry v. Ciba-Geigy Corp., 761 F.2d 1003, 1007 n.4 (4th Cir.

1985).     We express no opinion on whether Singleton is in fact

entitled to disability benefits, a decision vested in the first

instance in the sound discretion of the plan administrator.



                                      III.

      For the foregoing reasons, we reverse the judgment of the

district court and remand for proceedings consistent with this

opinion.

                                                              REVERSED AND REMANDED

                                          9